UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )               Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Claimants move to lift in part this Court’s stay of expert discovery. See Motion to

Lift the Discovery Stay (“Mot.”) [Dkt. No. 1442]. The United States opposes the motion. See

United States’ Opposition to Claimants Motion to Partially Lift Discovery Stay (“Opp.”) [Dkt.

No. 1443]. Upon consideration of the parties’ written submissions, the relevant legal authorities,

and the record in this case, the Court will deny claimants’ motion.

               On July 2, 2020, the parties filed a joint status report in which they agreed to a

stay of expert discovery until 30 days after the resolution of any pending standing motions. See

Joint Status Report and Motion to Enter Scheduling Order [Dkt. No. 1310]. On July 8, 2020,

therefore, the Court entered a scheduling order staying expert discovery “until 30 days after the

Court decides all pending standing motions.” July 8, 2020 Scheduling Order [Dkt. No. 1313]

at 2. Claimants Pavel Lazarenko, Ekaterina Lazarenko, and Lecia Lazarenko now request that

the stay be lifted to allow for discovery of experts based in the United States. Mot. at 1. They
argue that lifting the stay will enable “the parties [to] move forward with the litigation at the

same time the Court considers the pending motions” and will therefore “allow the case to

proceed in a more efficient manner.” Id. at 2. The United States responds that lifting the

discovery stay “would not promote efficiency but would unnecessarily burden the Court and the

parties.” Opp. at 1. It contends that “[a]djudicating the threshold standing motions first could

prevent wasting the parties’ resources by engaging in costly and potentially irrelevant discovery,

and avoid imposing on the Court’s time in managing discovery it may find unnecessary or

substantially more limited in scope.” Opp. at 3.

               The Court has recently granted the United States’ motion to strike the claims of

Ekaterina and Lecia Lazarenko to the Balford Trust. See September 7, 2021 Order [Dkt. No.

1447]; September 7, 2021 Opinion [Dkt. No. 1448]. Only one standing motion remains pending

before the Court. See United States’ Motion for Summary Judgment to Strike Claimant Pavel

Lazarenko’s Claims to All Defendant Assets Held in Switzerland and Lithuania [Dkt. No. 1317].

Because “standing . . . is jurisdictional,” the Court agrees with the United States that the stay

should not be partially lifted. Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996). “It is well

established . . . that before a federal court can consider the merits of a legal claim, the person

seeking to invoke the jurisdiction of the court must establish the requisite standing to sue.”

Whitmore v. Arkansas, 495 U.S. 149, 154 (1990). The Court concludes that it is sensible to

maintain the stay of expert discovery until it has ruled on the pending standing motion. Doing so

will prevent the parties from expending unnecessary resources on discovery related to legal

claims that may never be considered on their merits. Accordingly, it is hereby




                                                   2
            ORDERED that claimants’ Motion [Dkt. No. 1442] to Lift the Discovery Stay is

DENIED.

            SO ORDERED.


                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: September 8, 2021




                                           3